DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Inventions I-II, claims 1-31 drawn to a battery comprising an anode comprising graphite; a cathode comprising a metal halide comprising LiI incorporated into an electrically conductive material comprising carbon black; an oxidizing gas comprising an oxygen air and an electrolyte comprising a carbonate ester based compound with at least one ethyl group comprising ethylene carbonate (EC) and an ion conducting salt comprising LiNO3 and does not further comprise at least one cyclic ester compound as cited in claims 13-16 in the reply filed on 6-21-2022 and 9-15-2022 is acknowledged.
Claims 9, 13-16, 24 and 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-21-2022 and 9-15-2022.
Claims 32-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-21-2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte comprising (i) a carbonate ester-based compound with at least one ethyl group and ii) an ion-conducting salt comprising a metal cation [M]+ and an anion [X] where M and X are defined, does not reasonably provide enablement for any electrolyte solution.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0001] and everywhere throughout the specification.

Claims 1-8, 10-12, 17-23 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte comprising (i) a carbonate ester-based compound with at least one ethyl group and ii) an ion-conducting salt comprising a metal cation [M]+ and an anion [X] where M is claimed in claim 8 and X which is claimed in claim 12, does not reasonably provide enablement for any [X] anions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

Claims 1-3, 6-8, 10-12, 17-19, 22-23, 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the cathode comprising a metal halide comprising metal ions and halide cited in claims 4-5, does not reasonably provide enablement for cathodes comprising any metal ions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

Claims 1-5, 7-8, 10-12, 17-21, 23 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the cathode active material comprising the electrically conductive materials cited in claims 6 and 22, does not reasonably provide enablement for any electrically conductive materials incorporating the cathode metal halide material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Claims 1-6, 8, 10-12, 17-22 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the oxidizing gases comprising one cited in claim 7 and 23, does not reasonably provide enablement for any oxidizing gases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Claims 1-8, 10-12, 17-23 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claims 1 and 17 are rejected because it is unclear where the oxidizing gas is located in the battery.
          Claim 3 is rejected because the claim should depend from claim 2. 
          Claim 5 is rejected because nickel chloride should not be present in the claim. 
          Claim 19 is rejected because the claim should depend from claim 18.
          Claim 21 is rejected because nickel chloride should not be present in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. “Reduced Graphene Oxide (rGO)/LiI Composite Lithium Ion Battery Cathodes”.
           Kim et al. teaches on page 6894, a cathode comprising an LiI active material loaded into a compressed rGO aerogel.  Kim et al. teaches on page 6897, that the cathode was used with a lithium metal anode and an electrolyte. Kim et al. teaches on page 6898, a battery comprising the cathode, a lithium anode and an electrolyte comprising 1M LiTFSI in DOL/DME with 1 weight percent LiNO3 and was assembled in a glove box.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 10-11, 17, 20-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0221887) in view of Kim et al. “Reduced Graphene Oxide (rGO)/LiI Composite Lithium Ion Battery Cathodes”.
           Kim et al. (‘887) teaches a rechargeable metal halide battery and a method of preparing an electrolyte for a metal halide rechargeable battery, the rechargeable battery comprising: an anode; a cathode and an electrolyte that facilitates transport of ions between the anode electrolyte where the electrolyte comprises LiI (lithium iodide / metal halide), dissolved in a mixed-solvent, that functions as an active cathode material, and  an oxidizing gas dissolved in the mixed-solvent, wherein the oxidizing gas includes at least one of oxygen, air, nitric oxide, and nitrogen dioxide; wherein the electrolyte is prepared by dissolving LiI (metal halide) in a mixed-solvent solution; and introducing an oxidizing gas into the mixed-solvent solution; or by combining LiI, an oxidizing gas, and ingredients of a mixed solvent solution ([0043],[0062],[0079], Example 6).  Kim et al. teaches in Example 5, that the battery comprises an electrolyte including LiI in a solvent comprising propylene carbonate.
           Kim et al. (‘887) discloses the claimed invention except for specifically teaching that the LiI metal halide cathode active material in incorporated into an electrically conductive material such as reduced graphene oxide (RGO).          Kim et al. teaches in the abstract that Li-iodine batteries are typically formed using Li metal and elemental iodine which presents safety and fabrication challenges (e.g. the high vapor pressure of iodine). These disadvantages could be circumvented by using LiI as a starting cathode material by fabrication of a reduced graphite oxide (rGO)/LiI composite cathode enabling for the 1st time the use of LiI as the lithium ion battery cathode. Kim et al. teaches on page 6894, a cathode comprising an LiI active material loaded into a compressed rGO aerogel.  Kim et al. teaches on page 6897, that the cathode was used with a lithium metal anode and an electrolyte. Kim et al. teaches on page 6898, a battery comprising the cathode, a lithium anode and an electrolyte comprising 1M LiTFSI in DOL/DME with 1 weight percent LiNO3 and was assembled in a glove box.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a reduced graphite oxide (rGO)/LiI composite cathode because Kim et al. teaches that Li metal and elemental iodine presents safety and fabrication challenges (e.g. the high vapor pressure of iodine).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727